996 F.2d 312
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Delia C. TORRES, Defendant-Appellant.
No. 92-4145.
United States Court of Appeals, Tenth Circuit.
June 10, 1993.

Before LOGAN, MOORE and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.   We grant defendant Delia C. Torres' motion for leave to proceed on appeal without prepayment of costs or fees.


2
Defendant, appearing pro se, appeals the dismissal of her motion under 28 U.S.C. § 2255 to vacate, set aside or correct sentence.   We have reviewed the briefs and the record and are satisfied that the district court properly denied defendant's motion.


3
We cannot add significantly to the analysis of the district court in its order of August 4, 1992, and therefore AFFIRM for substantially the reasons stated therein.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3